                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                        SAN JOSE DIVISION

                                   5

                                   6     BOARD OF TRUSTEES OF LELAND                       Case No. 18-cv-07650-BLF
                                         STANFORD JUNIOR UNIVERSITY,
                                   7
                                                        Plaintiff,                         ORDER GRANTING IN PART
                                   8                                                       MOTION TO DISMISS FIRST
                                                 v.                                        AMENDED COMPLAINT; AND
                                   9                                                       DISMISSING ALL CLAIMS WITH
                                         COUNTY OF SANTA CLARA, and                        LEAVE TO AMEND
                                  10     SANTA CLARA COUNTY BOARD OF
                                         SUPERVISORS,                                      [Re: ECF 42]
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Board of Trustees of Leland Stanford Junior University (“Stanford”) brings suit
                                  15   against Defendants County of Santa Clara and the Santa Clara County Board of Supervisors
                                  16   (collectively, “the County”) to challenge the County’s Ordinance No. NS-1200.368 (“the
                                  17   Ordinance”) adopted on September 25, 2018. The Ordinance, which applies solely to residential
                                  18   development on Stanford’s property, requires that 16% of dwelling units in any new rental or for-
                                  19   sale residential development with three or more units meet certain affordable housing
                                  20   requirements. Stanford claims that it has been singled out to bear the burden of addressing a
                                  21   countywide shortage of affordable housing, despite the fact that Stanford’s property comprises less
                                  22   than half of one percent of the land zoned for residential development in the unincorporated
                                  23   County. The operative first amended complaint (“FAC”) asserts a class-of-one equal protection
                                  24   claim under 42 U.S.C. § 1983, and state law claims for writ of mandate and declaratory relief.
                                  25          The County moves to dismiss the FAC under Federal Rule of Civil Procedure 12(b)(6).
                                  26   Having considered the briefing and the oral arguments presented at the hearing on August 8, 2019,
                                  27   the Court GRANTS the motion in part, and DISMISSES ALL CLAIMS WITH LEAVE TO
                                  28   AMEND.
                                   1       I.   BACKGROUND1

                                   2            The supply and affordability of housing have been longstanding issues in the County,

                                   3   particularly since the early 1960s when the area started transitioning from an agricultural center to

                                   4   a center for technology, innovation, and employment. FAC ¶ 4, ECF 26. The County repeatedly

                                   5   and consistently has recognized that the need for affordable housing is a regional problem

                                   6   affecting the entire County. FAC ¶ 39. The County’s Zoning Code allows residential

                                   7   development on approximately 600,000 acres of unincorporated area in the County, including

                                   8   approximately 1,747 acres of land owned by Stanford (“Stanford Lands”) and approximately

                                   9   596,022 acres of land not owned by Stanford (“Non-Stanford Lands”). Id.

                                  10            Development on Stanford Lands is governed by a General Use Permit (“GUP”) issued by

                                  11   the County. The County approved a GUP in December 2000, allowing residential and academic

                                  12   development on the Stanford University campus. FAC ¶ 64. In November 2016, Stanford applied
Northern District of California
 United States District Court




                                  13   for a modified GUP, seeking approval for “the development of 2,275,000 net new square feet of

                                  14   academic space, and 3,150 net new housing units and student beds (with up to 550 of those units

                                  15   to be housing for Stanford faculty and staff) over an approximately 17-year build-out horizon.”

                                  16   FAC ¶ 76. Stanford currently has a 2018 GUP Application pending. See 2018 GUP Applic.,

                                  17   Defs.’ RJN Exh. G, ECF 43.

                                  18            Over the past two cycles for the County’s Regional Housing Needs Allocation pursuant to

                                  19   state housing law (the 1999-2006 cycle and the 2007-2014 cycle), Stanford produced 1,324

                                  20   affordable housing units, which was 75% of the total amount of affordable housing developed

                                  21   within the County’s jurisdiction during that time frame. FAC ¶ 5. In the current cycle (the 2015-

                                  22   2022 cycle), Stanford is developing at least another 1,400 affordable housing units in the County’s

                                  23   jurisdiction. Id. The affordable housing units described above do not include the hundreds of

                                  24   dormitory-style units that Stanford has built for its undergraduate students. FAC ¶¶ 68, 69. The

                                  25

                                  26   1
                                         The background facts are drawn from the allegations of the complaint, which are accepted as true
                                  27   for purposes of the motion to dismiss, see Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681,
                                       690 (9th Cir. 2011), and from documents incorporated into the complaint by reference and matters
                                  28   which are subject to judicial notice, see Louisiana Mun. Police Employees’ Ret. Sys. v. Wynn, 829
                                       F.3d 1048, 1063 (9th Cir. 2016).
                                                                                         2
                                   1   dormitory units are not counted toward the County’s Regional Housing Needs Allocation because

                                   2   they do not technically meet the Census Bureau definition of a “housing unit.” FAC ¶ 69. The

                                   3   County nonetheless has recognized that Stanford’s dormitory units make an important contribution

                                   4   to the housing supply at Stanford University. Id. In 2018, the County Director of Planning and

                                   5   Development recognized that Stanford has “singlehandedly satisfied most of our Regional

                                   6   Housing Needs Allocation for affordable housing.” FAC ¶ 74.

                                   7          Stanford claims that despite its significant contributions to the development of affordable

                                   8   housing, the County recently decided to single out Stanford “to bear the burden of the County’s

                                   9   efforts to remedy its affordable housing problems.” FAC ¶ 59. The County enacted two

                                  10   ordinances that exclusively target Stanford’s property and do not apply to any other property in the

                                  11   unincorporated County. FAC ¶ 34. The Ordinance at issue in this lawsuit “applies to any

                                  12   development of non-student housing within the area covered by the Stanford Community Plan, for
Northern District of California
 United States District Court




                                  13   which the development application is deemed complete on or after July 1, 2019, that would create

                                  14   three or more new, additional, or modified dwelling units by any of the following means, or

                                  15   combination thereof: (a) construction of new dwelling units; (b) conversion of a use to residential

                                  16   from another use; (c) conversion of a use to for-sale residential from rental residential; and (d)

                                  17   subdivision of land to develop residential dwelling units.” FAC ¶ 16. Stanford owns the entire

                                  18   area covered by the Stanford Community Plan, except for two public elementary school sites and

                                  19   other property that has been condemned for public use, such as public rights-of-way. FAC ¶ 17.

                                  20   Under the Ordinance, 16% of qualifying residential units developed within the area covered by the

                                  21   Stanford Community Plan must meet specified affordable housing requirements. FAC ¶ 34.

                                  22          The other ordinance, not at issue in this lawsuit, requires Stanford to pay an affordable

                                  23   housing impact fee of $68.50 for each net new square foot of academic space Stanford develops

                                  24   on campus after July 1, 2020. FAC ¶ 35. The impact fee ordinance is being challenged in

                                  25   separate proceedings. FAC ¶ 36.

                                  26          According to Stanford, “[t]here is no rational basis for singling out Stanford to address a

                                  27   problem that the County recognizes occurs throughout the County.” FAC ¶ 59. Stanford asserts

                                  28   that the County’s conduct is particularly irrational given that Stanford has constructed more than
                                                                                         3
                                   1   three-quarters of the affordable housing built in the entire unincorporated County since 1999.

                                   2   FAC ¶ 61. The County has not adopted a countywide ordinance addressing affordable housing,

                                   3   and no such proposed countywide ordinance is under consideration. FAC ¶ 80.

                                   4           The Ordinance at issue contains a preface articulating a number of findings made by the

                                   5   County Board of Supervisors. See Ordinance, Defs.’ RJN Exh. C, ECF 43. The Ordinance

                                   6   discusses the shortage of affordable housing in the County, the imbalance between jobs and

                                   7   housing in the County, data showing that significant numbers of people who work in the County

                                   8   live outside the County, and the impact of resulting commuter traffic on traffic congestion. See id.

                                   9   at 1-4. After several pages spent addressing the effect of these issues on the County in general, the

                                  10   Ordinance jumps to the specific, stating that “[t]he housing supply and affordability concerns that

                                  11   are experienced countywide are particularly acute at and around Stanford University due to the

                                  12   high housing prices in the area around Stanford that result in a small supply of affordable
Northern District of California
 United States District Court




                                  13   housing.” See id. at 4. The Ordinance also states as follows:

                                  14           The housing supply and affordability concerns that are experienced countywide
                                               have a particularly strong effect at and around Stanford University due to the high
                                  15           housing prices in the area and the employment opportunities generated by Stanford.
                                               New residents of market-rate housing, including faculty and staff housing within
                                  16           the Stanford Community Plan Area, creates demand for new public and private
                                               sector workers. Some of these new workers earn incomes that are only adequate to
                                  17           pay for affordable housing. Because affordable housing is in short supply in the
                                               Stanford Community Plan Area and environs, such new workers may be forced to
                                  18           live in less than adequate housing in the area, pay a disproportionate share of their
                                               incomes for housing, or commute long distances to their jobs from housing located
                                  19           in more affordable parts of the county or outside of the region entirely.
                                  20   Ordinance at 5. The Board determined that these concerns would be alleviated by the Ordinance.

                                  21   Id. at 5-6.

                                  22           Stanford alleges that the countywide issues addressed in the Ordinance are not felt more

                                  23   acutely at and around Stanford than elsewhere in the County. See FAC ¶¶ 39-59. Stanford

                                  24   suggests that the County actually passed the two Stanford-only ordinances to obtain leverage in

                                  25   negotiations regarding Stanford’s pending GUP application. FAC ¶¶ 76, 84. In May 2018, the

                                  26   County Board of Supervisors announced that the County was considering affordable housing

                                  27   ordinances specific to Stanford. FAC ¶ 79. Stanford objected in written correspondence to

                                  28   multiple County officials and agencies. FAC ¶ 81. Stanford alleges that “County officials and
                                                                                         4
                                   1   decision-makers expressed a clear intention to get the two Stanford-only ordinances ‘on the books’

                                   2   quickly, in order to give the County negotiating leverage to impose still greater requirements on

                                   3   Stanford during the process of considering its pending permit application.” FAC ¶ 84. Although

                                   4   the County Planning Commission unanimously recommended that the County Board of

                                   5   Supervisors not adopt the Ordinance at issue in this lawsuit, the County Board of Supervisors

                                   6   adopted both ordinances directed toward Stanford Lands at its September 25, 2018 public meeting.

                                   7   FAC ¶¶ 87-88. One Supervisor commented that having the Ordinance “in your pocket” would

                                   8   help with negotiations with Stanford, and another commented that the Ordinance could lead to

                                   9   “something more attractive” down the road.” FAC ¶ 88. Negotiations on Stanford’s GUP

                                  10   Application are ongoing. FAC ¶ 89.

                                  11           Stanford filed this action on December 20, 2018. See Compl., ECF 1. The County’s Rule

                                  12   12(b)(6) motion to dismiss the original complaint was mooted when Stanford filed the operative
Northern District of California
 United States District Court




                                  13   FAC. See Motion to Dismiss, ECF 21; FAC, ECF 26. The FAC alleges the following claims:

                                  14   (1) a § 1983 class-of-one equal protection claim brought under the equal protection clauses of the

                                  15   United States Constitution and the California Constitution; (2) a claim for writ of mandate under

                                  16   California Code of Civil Procedure § 1085; and (3) a claim for declaratory relief under California

                                  17   Code of Civil Procedure § 1060. The County seeks dismissal of all claims under Rule 12(b)(6).

                                  18    II.    LEGAL STANDARD

                                  19           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  20   claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force

                                  21   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citation omitted).

                                  22   While a complaint need not contain detailed factual allegations, it “must contain sufficient factual

                                  23   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                  24   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

                                  25   claim is facially plausible when it “allows the court to draw the reasonable inference that the

                                  26   defendant is liable for the misconduct alleged.” Id.

                                  27   //

                                  28   //
                                                                                           5
                                   1    III.   DISCUSSION

                                   2           The County seeks dismissal of Stanford’s § 1983 class-of-one equal protection claim

                                   3   (Claim 1), as well as Stanford’s state law claims for writ of mandate (Claim 2) and declaratory

                                   4   relief (Claim 3). Stanford asserts that all three claims are adequately pled.

                                   5           Before discussing the parties’ arguments regarding Stanford’s claims, the Court addresses

                                   6   the County’s request for judicial notice. The Court then takes up the class-of-one equal protection

                                   7   claim and the state law claims.

                                   8           A.     County’s Request for Judicial Notice

                                   9           The County has filed a request for judicial notice (“RJN”) of the following documents,

                                  10   attached to the RJN as Exhibits A-I : (A) excerpts of the 2000 Stanford Community Plan, which

                                  11   the Santa Clara County Board of Supervisors adopted as an amendment to the 1995 Santa Clara

                                  12   County General Plan; (B) the Staff Report for the Ordinance, which was made available to the
Northern District of California
 United States District Court




                                  13   public as part of the agenda packet prior to the September 25, 2018 Board of Supervisors meeting

                                  14   at which the Ordinance was adopted; (C) the Ordinance at issue in this suit, which was adopted on

                                  15   September 25, 2018; (D) excerpts of the Zoning Ordinance of the County of Santa Clara; (E) the

                                  16   1985 Land Use Policy Agreement, signed by the Board of Trustees of Leland Stanford Junior

                                  17   University and the County of Santa Clara; (F) a screenshot of a portion of Stanford’s publicly

                                  18   facing web page at <https://stanfordcareers.stanford.edu/our-community>; (G) an excerpt of

                                  19   Stanford’s 2018 General Use Permit (“GUP”) Application, which Stanford has submitted to the

                                  20   County for approval; (H) excerpts from the Certified Transcript of the County of Santa Clara

                                  21   Board of Supervisor’s September 25, 2018 public hearing regarding the Ordinance at issue in this

                                  22   lawsuit; and (I) County staff’s April 18, 2018 report to the County of Santa Clara’s Housing, Land

                                  23   Use, Environment, and Transportation Committee regarding the possibility of introducing a

                                  24   countywide ordinance. The County argues that all of these documents are judicially noticeable,

                                  25   and that some of the documents also may be considered under the incorporation by reference

                                  26   doctrine because they are referenced in the FAC.

                                  27           Stanford opposes the RJN, arguing that the County improperly asks the Court to take

                                  28   judicial notice not only of the existence of the documents in question, but also of the truth of their
                                                                                          6
                                   1   contents. In particular, Stanford objects to the County’s reliance on statements in the documents

                                   2   regarding the impact of Stanford’s housing development under its GUP. Stanford cites Ninth

                                   3   Circuit authority for the proposition that “[j]ust because the document itself is susceptible to

                                   4   judicial notice does not mean that every assertion of fact within that document is judicially

                                   5   noticeable for its truth.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018).

                                   6   In reply, the County argues that it “cited these documents to demonstrate the facial plausibility of

                                   7   several rationales for applying the Ordinance to the Plan area,” not for the truth of the facts

                                   8   therein. Defs.’ Reply at 3, ECF 49.

                                   9          The Court concludes that judicial notice is appropriate with respect to the existence and

                                  10   contents of all of the proffered exhibits, although not as to the truth of the facts therein. Exhibits

                                  11   A, C, D, E, and G are public records reflecting applications to the County and/or the County’s

                                  12   official actions, see Santa Monica Food Not Bombs v. City of Santa Monica, 450 F.3d 1022, 1025
Northern District of California
 United States District Court




                                  13   n.2 (9th Cir. 2006) (taking judicial notice of city ordinances, event permit application, and

                                  14   indemnity agreement); Exhibits B and I are government staff reports, see Comm. for Reasonable

                                  15   Regulation of Lake Tahoe v. Tahoe Reg’l Planning Agency, 311 F. Supp. 2d 972, 1000 (D. Nev.

                                  16   2004) (taking judicial notice of government staff memoranda and reports); Exhibit H is a certified

                                  17   transcript of a public hearing, see Epona, LLC, et al. v. Cty. of Ventura, No. CV 16-6372 DMG

                                  18   (PLAx), 2019 WL 4187393, at *3 n. 4 (C.D. Cal. Apr. 12, 2019) (taking judicial notice of

                                  19   transcript of County Board meeting); and Exhibit F is a screenshot of Stanford’s publicly

                                  20   accessible website, see Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1204 (N.D. Cal. 2014)

                                  21   (taking judicial notice of publicly accessible website). The Court also may consider the Ordinance

                                  22   under the incorporation by reference doctrine, as it is referred to throughout the FAC. See Marder

                                  23   v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (on a Rule 12(b)(6) motion, the court may consider

                                  24   documents referenced in and central to the complaint, where there is not dispute as to the

                                  25   authenticity of the copies attached to the motion).

                                  26          With the limitations set forth above, the County’s RJN is GRANTED.

                                  27          B.      Class-of-One Equal Protection Claim (Claim 1)

                                  28          In Claim 1, Stanford asserts a class-of-one equal protection claim under § 1983, based on
                                                                                          7
                                   1   asserted violations of the equal protection clauses of the United States Constitution and the

                                   2   California Constitution. The same legal standards apply to claims brought under the equal

                                   3   protection clauses of the federal and state constitutions. See Wal-Mart Stores, Inc. v. City of

                                   4   Turlock, 483 F. Supp. 2d 987, 1010 (E.D. Cal. 2006); see also RUI One Corp. v. City of Berkeley,

                                   5   371 F.3d 1137, 1154 (9th Cir. 2004) (“The equal protection analysis under the California

                                   6   Constitution is ‘substantially similar’ to analysis under the federal Equal Protection Clause.”).

                                   7          The Supreme Court has “recognized successful equal protection claims brought by a ‘class

                                   8   of one,’ where the plaintiff alleges that she has been intentionally treated differently from others

                                   9   similarly situated and that there is no rational basis for the difference in treatment.” Vill. of

                                  10   Willowbrook v. Olech, 528 U.S. 562, 564 (2000). To succeed on a class-of-one claim, the plaintiff

                                  11   must show that the defendant “(1) intentionally (2) treated [the plaintiff] differently than other

                                  12   similarly situated property owners, (3) without a rational basis.” Gerhart v. Lake Cty., Mont., 637
Northern District of California
 United States District Court




                                  13   F.3d 1013, 1022 (9th Cir. 2011).

                                  14          The County contends that Stanford’s class-of-one claim is subject to dismissal because

                                  15   Stanford has not identified any similarly situated property owner that was treated differently by the

                                  16   County; Stanford has not alleged facts showing that there is no rational basis for the County’s

                                  17   adoption of the Ordinance; and the Ordinance does not target Stanford specifically but rather

                                  18   applies neutrally to the Stanford Community Plan area. Stanford argues that it has alleged facts

                                  19   sufficient to make out a class-of-one equal protection claim.

                                  20                  1.      Similarly Situated

                                  21          The County contends that Stanford has not pled facts sufficient to satisfy the similarly

                                  22   situated prong. The Ninth Circuit cases cited by the parties do not offer substantial guidance on

                                  23   what types of facts are needed to satisfy the similarly situated requirement. See, e.g., Gerhart, 637

                                  24   F.3d at 1022-24; RUI One, 371 F.3d at 1154-56. However, several district courts within the Ninth

                                  25   Circuit have followed the Second Circuit in concluding that “[c]lass-of-one plaintiffs ‘must show

                                  26   an extremely high degree of similarity between themselves and the persons to whom they compare

                                  27   themselves.’” Warkentine v. Soria, 152 F. Supp. 3d 1269, 1294 (E.D. Cal. 2016) (quoting

                                  28   Clubside, Inc. v. Valentin, 468 F.3d 144, 159 (2d Cir. 2006)); see also Jardine-Byrne v. Santa
                                                                                          8
                                   1   Cruz Cty., No. 5:16-CV-03253-EJD, 2017 WL 5525900, at *4 (N.D. Cal. Nov. 17, 2017) (same);

                                   2   Scocca v. Smith, No. C-11-1318 EMC, 2012 WL 2375203, at *5 (N.D. Cal. June 22, 2012)

                                   3   (same). “To be considered similarly situated, the plaintiff and her comparators must be prima

                                   4   facie identical in all relevant respects or directly comparable in all material respects.” Jardine-

                                   5   Byrne, 2017 WL 5525900, at *4 (internal quotation marks and citation omitted). “Strict

                                   6   enforcement of the similarly-situated requirement is a vital way of minimizing the risk that, unless

                                   7   carefully circumscribed, the concept of a class-of-one equal protection claim could effectively

                                   8   provide a federal cause of action for review of almost every executive and administrative decision

                                   9   made by state actors.” Warkentine, 152 F. Supp. 3d at 1294 (internal quotation marks and citation

                                  10   omitted).

                                  11          The County correctly asserts that the FAC does not identify a single similarly situated

                                  12   comparator as required under the standards set forth above. Instead, the FAC contains general
Northern District of California
 United States District Court




                                  13   allegations such as the following: “Non-Stanford Lands where housing may be built are similarly

                                  14   situated to Stanford Lands where housing may be built,” FAC ¶ 18; “Non-Stanford Lands are

                                  15   zoned for the same types of housing allowed on Stanford Lands,” FAC ¶ 18; “For affordable

                                  16   housing purposes, no relevant differences exist between this allowable multi-family residential

                                  17   development on Stanford Lands and on Non-Stanford Lands, FAC ¶ 24; “Non-Stanford Lands

                                  18   where housing development may occur includes properties that are adjacent to and near Stanford

                                  19   University,” FAC ¶ 25. Stanford also describes 860 acres located immediately adjacent to

                                  20   Stanford University, alleging that those lands are zoned for single-family residential development.

                                  21   See FAC ¶¶ 26-29. While these allegations indicate that housing development could occur on

                                  22   properties adjacent to Stanford University, they do not indicate that any property owner intends to

                                  23   undertake such development. “It is inadequate merely to point to nearby parcels in a vacuum and

                                  24   leave it to the municipality to disprove conclusory allegations that the owners of those parcels are

                                  25   similarly situated.” Cordi-Allen v. Conlon, 494 F.3d 245, 251 (1st Cir. 2007).

                                  26          Stanford points to allegations in the FAC that the County’s Housing Element contains data

                                  27   indicating that 512 units will be built on Non-Stanford Lands for the 2015-2022 period, including

                                  28   416 single family dwellings. See FAC ¶ 31. Stanford alleges that it has proposed development of
                                                                                         9
                                   1   approximately the same number of units (550 units) as part of its pending application. See FAC ¶

                                   2   32. According to Stanford, that these allegations show that numerous landowners comparable to

                                   3   Stanford exist. See Pl.’s Opp. at 12 (citing ¶¶ 30-32 in support of assertion that “[t]he FAC further

                                   4   alleges that the County’s land use regulations and its General Plan Housing Element show that

                                   5   numerous such landowners exist.”). However, Stanford has not alleged any facts indicating

                                   6   whether the 512 housing units on Non-Stanford lands will be developed by a single developer or

                                   7   hundreds of different developers. Stanford has not cited, and the Court has not discovered, any

                                   8   case suggesting that Stanford may satisfy the similarly situated prong by pointing to an amalgam

                                   9   of all planned construction on Non-Stanford Lands rather than by identifying “other similarly

                                  10   situated property owners.” Gerhart, 637 F.3d at 1022.

                                  11          Stanford argues that it need not identify any particular comparator to satisfy the similarly

                                  12   situated prong at the pleading stage, asserting that Warkentine and Cordi-Allen do not apply
Northern District of California
 United States District Court




                                  13   because they were decided on summary judgment, not on a motion to dismiss. See Cordi-Allen,

                                  14   494 F.3d at 255 (holding that “the district court did not err in entering summary judgment for the

                                  15   Town on the equal protection claim”); Warkentine, 152 F. Supp. 3d at 1294 (finding that “no

                                  16   reasonable trier of fact would find that Plaintiffs are similarly-situated to the Towing Defendants

                                  17   in the necessary material respects”). While Stanford’s statement regarding the procedural posture

                                  18   of Warkentine and Cordi-Allen is accurate, both Jardine-Byrne and Scocca were decided at the

                                  19   pleading stage by courts in this district which required specific, non-conclusory allegations

                                  20   identifying a comparator in order to defeat a motion to dismiss. See Jardine-Byrne, 2017 WL

                                  21   5525900, at *4 (dismissing a library patron’s class-of-one equal protection claim based on

                                  22   conclusion that her allegations “are conclusory and fail to establish that the other Library patrons

                                  23   were identical in all relevant respects to Plaintiff or directly comparable in all material respects.”);

                                  24   Scocca, 2012 WL 2375203, at *6 (“Mr. Scocca has failed to state a plausible equal protection

                                  25   claim because he has simply stated in conclusory terms that he is similarly situated with the

                                  26   seventy persons who have been licensed.”). Other district courts within the Ninth Circuit likewise

                                  27   have required identification of a comparator at the pleading stage. See, e.g., Hardesty v.

                                  28   Sacramento Metro. Air Quality Mgmt. Dist., 935 F. Supp. 2d 968, 984 (E.D. Cal. 2013) (“Instead
                                                                                          10
                                   1   of asserting generally that they were treated differently, plaintiffs have described two other

                                   2   operators who were treated differently as to the salient characteristics. This is sufficient.”).

                                   3          Stanford relies on Seventh Circuit cases holding that “Plaintiffs alleging class-of-one equal

                                   4   protection claims do not need to identify specific examples of similarly situated persons in their

                                   5   complaints.” Capra v. Cook Cty. Bd. of Review, 733 F.3d 705, 717 (7th Cir. 2013); Geinosky v.

                                   6   City of Chicago, 675 F.3d 743, 748 n.3 (7th Cir. 2012) (“Even in a case where a plaintiff would

                                   7   need to identify a similarly situated person to prove his case . . . we see no basis for requiring the

                                   8   plaintiff to identify the person in the complaint.”). The Seventh Circuit cases relied on by

                                   9   Stanford is at odds with the approach taken by district courts within the Ninth Circuit, as discussed

                                  10   above. This Court therefore declines to follow the Seventh Circuit decisions.

                                  11          Stanford’s reliance on Fry v. City of Hayward, 701 F. Supp. 179 (N.D. Cal. 1988), is

                                  12   misplaced. In Fry, the owner of property zoned as “open space” brought an equal protection suit
Northern District of California
 United States District Court




                                  13   against the City of Hayward after voters enacted a measure restricting her ability to re-zone her

                                  14   property absent voter approval. Id. at 180. No other property within the City was subject to the

                                  15   requirement of voter approval to change its zoning designation. Id. The district court granted

                                  16   summary judgment for the plaintiff after concluding that the City had “failed to offer even a

                                  17   theoretical reason” for treating the plaintiff’s property differently and that the measure was “not

                                  18   rationally related to a legitimate interest.” Id. at 182. The court did not engage in any substantive

                                  19   discussion of the similarly situated prong, and it appears that the City conceded that issue. See id.

                                  20   (“The City concedes, and the record reflects, that Hayward contains many other parcels of open

                                  21   space property.”). Stanford’s argument that Fry stands for the proposition that the similarly

                                  22   situated prong may be satisfied by allegations comparing land parcels is not persuasive given the

                                  23   lack of substantive discussion addressing that issue.

                                  24          After reviewing the authorities cited by the parties, the Court concludes that Stanford must

                                  25   plead facts showing the existence of one or more comparators in order to defeat a motion to

                                  26   dismiss. The County asserts that Stanford cannot do so on the facts of this case, because no other

                                  27   entity is developing housing at the pace and scope of Stanford, and it requests that Stanford’s

                                  28   equal protection claim be dismissed without leave to amend. In response, Stanford argues that
                                                                                          11
                                   1   differences between its size and development impacts and those of other property owners are

                                   2   immaterial. Stanford’s counsel also indicated at the hearing that if given leave to amend, Stanford

                                   3   may be able to break down its broader development plan into smaller construction projects for

                                   4   which it could identify comparators on Non-Stanford Lands. See Hrg. Tr. 24:7-25, ECF 55. The

                                   5   Court cannot evaluate the adequacy of any potential comparator unless and until Stanford

                                   6   identifies one in its pleading. Given that this is the first opportunity the Court has had to evaluate

                                   7   Stanford’s allegations, the Court concludes that leave to amend is appropriate to give Stanford the

                                   8   opportunity to allege the existence of a similarly situated comparator.

                                   9            Accordingly, the motion to dismiss Claim 1 is GRANTED WITH LEAVE TO AMEND

                                  10   on this basis.

                                  11                    2.     Rational Basis

                                  12            The County also contends that Stanford has not pled facts sufficient to satisfy the rational
Northern District of California
 United States District Court




                                  13   basis prong of a class-of-one claim. “[O]n rational basis review, the burden is on plaintiffs to

                                  14   negate ‘every conceivable basis’ which might have supported the distinction between exempt and

                                  15   nonexempt entities.” Angelotti Chiropractic, Inc. v. Baker, 791 F.3d 1075, 1086 (9th Cir. 2015).

                                  16   Thus, “to survive a motion to dismiss, a plaintiff must allege facts sufficient to overcome the

                                  17   presumption of rationality that applies to government classifications.” A.J. California Mini Bus,

                                  18   Inc. v. Airport Comm’n of the City & Cty. of San Francisco, 148 F. Supp. 3d 904, 918 (N.D. Cal.

                                  19   2015).

                                  20            The County argues that the FAC does not negate the plausible rationales for the Ordinance

                                  21   that appear on its face, let alone ‘every conceivable basis’ which might have supported treating

                                  22   Stanford differently. As discussed above, the Ordinance contains the Board of Supervisors’

                                  23   findings regarding the countywide affordable housing shortage, followed by the Board’s finding

                                  24   that “[t]he housing supply and affordability concerns that are experienced countywide have a

                                  25   particularly strong effect at and around Stanford University.” See Ordinance at 1-5, Defs.’ RJN

                                  26   Exh. C, ECF 43. The Board determined that these concerns would be alleviated by the Ordinance.

                                  27   Id. The County asserts that additional rationales for the Ordinance are apparent from the

                                  28   documents attached to its RJN. For example, the County cites to statements made at the
                                                                                         12
                                   1   September 25, 2018 Board of Supervisors hearing that the Stanford Community Plan Area is the

                                   2   largest job-generating area in the County, and that Stanford is the root of the job-housing

                                   3   imbalance in the County. See Sept. 25, 2018 Hrg. Tr. at 8-9, 41-42, Defs.’ RJN Exh. H, ECF 43.

                                   4   The County also relies on a statement in the Stanford Community Plan that “Stanford lands

                                   5   represent one of the most important opportunities in the County to improve the balance between

                                   6   jobs and housing, due to the potential to provide housing on Stanford lands.” Stanford

                                   7   Community Plan at 38, Defs.’ RJN Exh. A. Additionally, the County directs the Court’s attention

                                   8   to the staff report that accompanied the Ordinance, which stated that the Ordinance is necessary to

                                   9   mitigate Stanford’s planned growth. See Staff Report at 4, Defs. RJN Exh. B.

                                  10          In opposition to the motion, Stanford correctly argues that the Court cannot take judicial

                                  11   notice of the truth of these statements. See Khoja, 899 F.3d at 999. Stanford also contends that it

                                  12   has alleged facts which, if accepted as true, negate the County’s proffered rationales. Stanford
Northern District of California
 United States District Court




                                  13   points to allegations in the FAC citing the County’s findings regarding the countywide nature of

                                  14   the affordable housing shortage. See FAC ¶¶ 39-47. For example, a November 2015 County staff

                                  15   report indicated that newly constructed housing units in the unincorporated County represent net

                                  16   new households in the County, which represent new disposable income that will be devoted to

                                  17   new consumption, which in turn will generate new local jobs at lower compensation levels, which

                                  18   will lead to a need for more affordable housing. FAC ¶ 47. The County hired a consultant,

                                  19   Keyser Marston Associates, Inc. (“KMA”), which completed a countywide affordable housing

                                  20   study in 2016 linking the development of new residential units in the unincorporated County with

                                  21   increased need for affordable housing. See FAC ¶¶ 45-46. A second countywide study linked the

                                  22   development of new commercial and industrial building space with the need for affordable

                                  23   housing. See FAC ¶ 48. A report published by the Civil Grand Jury of Santa Clara County in

                                  24   June 2018 concluded that Santa Clara County has a critical need for affordable housing,

                                  25   characterizing that need as a region-wide problem. See FAC ¶ 49. The Ordinance at issue in this

                                  26   suit recognizes the longstanding and regionwide nature of the County’s affordable housing need.

                                  27   See FAC 50. Stanford points out that none of these sources suggest or support the notion that the

                                  28   affordable housing shortage is specific to Stanford, more critical at Stanford, or caused by
                                                                                        13
                                   1   Stanford.

                                   2          Stanford emphasizes that the question presented by its class-of-one claim is not whether

                                   3   the County had a rational basis for attempting to address affordable housing issues through an

                                   4   ordinance, but whether the County had a rational basis for singling out Stanford. See Gerhart, 637

                                   5   F.3d at 1023 (“We have recognized that the rational basis prong of a ‘class of one’ claim turns on

                                   6   whether there is a rational basis for the distinction, rather than the underlying government

                                   7   action.”). Stanford contends that the allegations of the FAC establish that the factors causing

                                   8   increased need for affordable housing exist throughout the unincorporated County and are not

                                   9   specific to Stanford. See FAC ¶ 58-59. As a result, Stanford claims, “[t]here is no rational basis

                                  10   for singling out Stanford to address a problem that the County recognizes occurs throughout the

                                  11   County.” FAC ¶ 59. The FAC alleges that burdening Stanford Lands, but not other lands within

                                  12   the unincorporated County, is particularly irrational given that Stanford Lands comprise less than
Northern District of California
 United States District Court




                                  13   0.5% of the acreage on which residential development can occur under the County’s Zoning Code,

                                  14   yet Stanford has constructed more than 75% of all affordable housing units in the County since

                                  15   1999. See FAC ¶¶ 5, 13, 61. The FAC also asserts that the irrationality of the Ordinance is

                                  16   demonstrated by the fact that the County’s own Planning Commission unanimously recommended

                                  17   that the County Board of Supervisors not adopt the Ordinance, and the FAC suggests that the

                                  18   County nonetheless did so to gain leverage in negotiations with Stanford. See FAC ¶¶ 84, 87-89.

                                  19          The Court concludes that the facts alleged in the FAC, if proved, would establish that the

                                  20   need for affordable housing is not more acute at or around Stanford than in other parts of the

                                  21   unincorporated County, and that the factors causing increased need for affordable housing are not

                                  22   more prevalent at or around Stanford than in other parts of the unincorporated County. Stanford

                                  23   argues that, like the plaintiffs in Del Monte Dunes at Monterey, Ltd. v. City of Monterey, 920 F.2d

                                  24   1496, 1509 (9th Cir. 1990), it should be permitted to go forward on its claim that the County

                                  25   irrationally singled it out to bear the burden of remedying a regional problem. In Del Monte

                                  26   Dunes, the plaintiff landowners sued the City of Monterey after the City denied their application

                                  27   to develop ocean-front property. The City required as a condition of development that the

                                  28   plaintiffs meet certain environmental and access conditions that had not been imposed with respect
                                                                                        14
                                   1   to development of surrounding properties. See id. at 1508. The plaintiffs alleged that the City’s

                                   2   intent was to limit use and development of the plaintiffs’ property so as to create a “butterfly park”

                                   3   that might bring back the Smith’s Blue Butterfly to the area. Id. at 1509. The Ninth Circuit

                                   4   reversed the district court’s grant of summary judgment for the City on the plaintiffs’ equal

                                   5   protection claim, holding that “Although the objective of preserving a habitat for the Smith's Blue

                                   6   Butterfly is rational, it may not be rational to single out this parcel to provide it.” Id. The Ninth

                                   7   Circuit concluded that genuine issues of material fact remained to be determined and remanded to

                                   8   the district court. See id.

                                   9           The County argues that Stanford’s reliance on Del Monte Dunes is misplaced, as the Ninth

                                  10   Circuit later clarified that its holding in that case was based on the City’s failure to offer a

                                  11   rationale for distinguishing between the plaintiffs and other landowners. Specifically, the Ninth

                                  12   Circuit observed that “Del Monte did not hold that the City violated the equal protection clause,
Northern District of California
 United States District Court




                                  13   but rather that summary judgment in favor of the City was improper because it never offered a

                                  14   rationale for the regulation.” Bd. of Nat. Res. of State of Wash. v. Brown, 992 F.2d 937, 944 (9th

                                  15   Cir. 1993). The Ninth Circuit went on to state that “[a]t most, Del Monte stands for the

                                  16   unremarkable proposition that a municipal land use regulation might violate the equal protection

                                  17   clause if there exists no rational basis to justify the regulation.” Id. The County argues that Del

                                  18   Monte has no application here, because the County has proffered numerous rational bases for the

                                  19   Ordinance. The Court is not persuaded that the factual distinction identified by the County

                                  20   renders Del Monte irrelevant. In Del Monte, as here, the contention was that local government

                                  21   required one landowner among many to shoulder the burden of solving a broader regional problem

                                  22   when there was no rational basis for the differential treatment. While the County in the present

                                  23   case has proffered bases for the differential treatment – for example, that the housing shortage

                                  24   issues are more acute at and around Stanford or that the Ordinance will mitigate Stanford’s own

                                  25   planned growth – Stanford has alleged facts disputing the County’s proffered bases. The Court

                                  26   cannot resolve those factual disputes on a motion to dismiss.

                                  27           The County asserts that it nonetheless is entitled to dismissal of Stanford’s equal protection

                                  28   claim based on its incremental approach to the affordable housing shortage. The County points
                                                                                          15
                                   1   out that “Stanford does not dispute the existence of a countywide housing crisis.” Defs.’ Reply at

                                   2   13, ECF 49. The County argues that “[r]egardless of whether it is worse in the Plan area or not,

                                   3   the County is allowed to respond, as it has here, to just one part of that crisis while deferring a

                                   4   countywide response.” Id. This is perhaps the most difficult hurdle for Stanford to overcome with

                                   5   respect to its equal protection claim. The County is correct that both the Supreme Court and the

                                   6   Ninth Circuit have made clear that “the legislature must be allowed leeway to approach a

                                   7   perceived problem incrementally.” Beach Commc’ns, 508 U.S. at 316; see also RUI One, 371

                                   8   F.3d at 1155. The County argues that the present case is analogous to others in which the courts

                                   9   held that the rational basis requirement was met by legislation addressing only part of the

                                  10   perceived problem.

                                  11          For example, in RUI One, an employer sued the City of Berkeley to challenge the

                                  12   constitutionality of an amendment to the City’s living wage ordinance to cover certain employers
Northern District of California
 United States District Court




                                  13   in the Berkeley Marina (“Marina Amendment”). See RUI One, 371 F.3d at 1145. The Marina

                                  14   Amendment added “[e]ntities within the boundaries of the Marina Zone which employ six (6) or

                                  15   more employees and generate $350,000 or more in annual gross receipts, to the list of employers

                                  16   required to comply with the minimum wage, leave, and health benefit provisions of the living

                                  17   wage ordinance.” Id. (internal quotation marks and citation omitted). RUI One, an employer

                                  18   covered under the Marina Amendment, claimed that the amendment effectively targeted only a

                                  19   handful of employers – between one and five – in violation of its equal protection rights. Id. at

                                  20   1154. The district court granted summary judgment for the City, which was affirmed by the Ninth

                                  21   Circuit. See id. at 1156.

                                  22          In addressing the rational basis prong of the equal protection claim, the Ninth Circuit

                                  23   quoted extensively from the “Findings” section of the Marina Amendment, articulating the City’s

                                  24   determinations that the privilege of using Public Trust tidelands should not be extended to

                                  25   businesses that will exacerbate problems associated with inadequate compensation for workers;

                                  26   employers who operate on Public Trust land enjoy a unique location and amenities affording them

                                  27   significant financial benefits, which should be used to provide employees with a living wage and

                                  28   health care benefits; and the public interest is served by ensuring that people are not deterred from
                                                                                         16
                                   1   visiting the Public Trust tidelands because they do not wish to patronize businesses that do not pay

                                   2   their employees a living wage or provide them with health care benefits. See RUI One, 371 F.3d

                                   3   at 1154-55. The Ninth Circuit held that those reasons provided a rational basis “for the City to

                                   4   treat larger Marina businesses differently from their competitors outside the Marina.” Id. at 1156.

                                   5          The Ninth Circuit also found that the City’s decision to differentiate between Marina

                                   6   businesses and similar businesses elsewhere in the City was permissible under Supreme Court

                                   7   authority that “[s]uch legislative decisions are ‘virtually unreviewable, since the legislature must

                                   8   be allowed leeway to approach a perceived problem incrementally.’” Id. at 1155 (quoting Beach

                                   9   Commc’ns, 508 U.S. at 316). The Ninth Circuit stated that “[r]eform may take one step at a time,

                                  10   addressing itself to the phase of the problem which seems most acute to the legislative mind. The

                                  11   legislature may select one phase of one field and apply a remedy there, neglecting the others.” Id.

                                  12   (internal quotation marks and citation omitted).
Northern District of California
 United States District Court




                                  13          In another case cited by the County, Angelotti, medical providers and vendors challenged a

                                  14   state law imposing an activation fee for each pending workers’ compensation lien they had filed.

                                  15   It was undisputed that California’s workers’ compensation system was overwhelmed by a

                                  16   substantial backlog of such liens, as workers’ compensation courts lacked the capacity to handle

                                  17   all lien disputes. See Angelotti, 791 F.3d at 1079. California addressed the “lien crisis” by

                                  18   enacting a statute imposing a $100 activation fee for all pending liens filed prior to January 1,

                                  19   2013, and a $150 filing fee for all liens filed on or after January 1, 2013. Id. Any lien for which

                                  20   the activation fee was not paid was subject to dismissal by operation of law. Id. The stated

                                  21   purpose of the statute was to provide a disincentive to file frivolous liens. Id. The plaintiffs

                                  22   asserted an equal protection claim based on the statute’s exemption of certain entities other than

                                  23   the plaintiffs from having to pay the lien activation fee. Id. at 1085. The district court denied the

                                  24   defendants’ motion to dismiss the equal protection claim and granted the plaintiffs’ motion for

                                  25   preliminary injunction on the claim. Id. at 1087-88. The Ninth Circuit reversed the ruling on the

                                  26   motion to dismiss and vacated the preliminary injunction. Id. at 1088.

                                  27          The Ninth Circuit found that “[t]he Legislature’s approach [ ] is consistent with the

                                  28   principle that the legislature must be allowed leeway to approach a perceived problem
                                                                                          17
                                   1   incrementally.” Angelotti, 791 F.3d at 1085. The Ninth Circuit reasoned that “[t]argeting the

                                   2   biggest contributors to the backlog – an approach that is both incremental, and focused on the

                                   3   group that ‘most frequently’ files liens – is certainly rationally related to a legitimate policy goal.”

                                   4   Id. at 1086. Rejecting the district court’s reasoning that a statute aimed at clearing only part of the

                                   5   backlog made “little sense,” the Ninth Circuit found that such reasoning “denies the Legislature

                                   6   the leeway to tackle the lien backlog piecemeal, focusing first on a source of liens that it could

                                   7   have rationally viewed as the biggest contributor to the backlog.” Id.

                                   8          Stanford points out that both RUI One and Angelotti appear to have been decided on a

                                   9   more developed factual record than exists here. RUI One was decided on summary judgment and

                                  10   in Angelotti a motion for preliminary injunction was before the district court as well as a motion to

                                  11   dismiss. Beach Commc’ns, also cited by the County, similarly appears to have been decided on a

                                  12   developed record following proceedings before the Federal Communication Commission. See
Northern District of California
 United States District Court




                                  13   Beach Commc’ns, 508 U.S. at 311-313 (discussing agency proceedings, including proceedings on

                                  14   remand for development of additional legislative facts). Stanford argues that it would not be

                                  15   appropriate for this Court to make the same kind of rational basis determination regarding the

                                  16   incremental approach in the present case, which is at only the motion to dismiss stage.

                                  17          While the Court agrees with Stanford that RUI One, Angelotti, and Beach Commc’ns were

                                  18   decided on more developed factual records, that does not speak to Stanford’s pleading burden to

                                  19   allege that the County lacked a rational basis for the differential treatment. The Ninth Circuit has

                                  20   made clear that “[t]he burden is on the one attacking the legislative arrangement to negative every

                                  21   conceivable basis which might support it,” and that where a plaintiff fails to meet that burden at

                                  22   the pleading stage the complaint is subject to dismissal under Rule 12(b)(6). Aleman v. Glickman,

                                  23   217 F.3d 1191, 1201 (9th Cir. 2000) (internal quotation marks and citation omitted) (affirming

                                  24   Rule 12(b)(6) dismissal of equal protection claim based on plaintiff’s failure to show lack of

                                  25   rational basis for statutory classification). Under the authorities discussed above, the County has

                                  26   discretion to take an incremental approach to a perceived problem, and an incremental approach

                                  27   can constitute a rational basis for an ordinance that targets some but not all contributors to the

                                  28   problem. Stanford’s FAC does not address the County’s discretion to take an incremental
                                                                                          18
                                   1   approach to the countywide affordable housing shortage or offer any explanation why it was not

                                   2   rational for the County to take such an approach in this case with passage of the Ordinance.

                                   3   Consequently, while further development of the factual record may be necessary to resolve the

                                   4   rational basis inquiry if and when Stanford meets its pleading burden, Stanford’s FAC as presently

                                   5   framed does not meet that burden.

                                   6          Accordingly, the motion to dismiss Claim 1 based on the rational basis prong is

                                   7   GRANTED WITH LEAVE TO AMEND.

                                   8                  3.      Neutral Application of Ordinance in Stanford Community Plan Area

                                   9          The County argues that Stanford’s equal protection claim is fatally flawed for an additional

                                  10   reason, namely, because the Ordinance does not target Stanford as an entity but rather applies

                                  11   neutrally to the Stanford Community Plan Area. The cases cited for this proposition are

                                  12   distinguishable.
Northern District of California
 United States District Court




                                  13          In Oxford Bank & Tr. & Fifth Ave. Prop. Mgmt. v. Vill. of La Grange, 879 F. Supp. 2d

                                  14   954, 968 (N.D. Ill. 2012), the defendant village amended its zoning ordinance to prohibit pawn

                                  15   shops in the area encompassing the village’s central business district. The plaintiffs were

                                  16   landowners who had leased property within the central business district to an individual who

                                  17   planned to open a pawn shop there. Id. at 961. The district court granted summary judgment for

                                  18   the village on the plaintiff’s class-of-one claim, in part because “the zoning amendment did not

                                  19   apply only to the plaintiffs, but equally to all property owners in the Village.” Id. at 968. In

                                  20   contrast, the Ordinance in the present case does not apply to all property owners in the County, but

                                  21   only to property owned by Stanford. The fact that the Ordinance would apply equally to anyone

                                  22   who purchased lands within the Stanford Community Plan Area does not render the Ordinance

                                  23   “neutral,” as there is no indication on this record that Stanford intends to sell any appreciable

                                  24   portion of those lands. In Flying J Inc. v. City of New Haven, 549 F.3d 538, 541 (7th Cir. 2008),

                                  25   the challenged ordinance applied to all large-scale service stations within a particular zone, and

                                  26   was not targeted at and limited to lands owned by a particular entity.

                                  27          As neither of the cited cases supports dismissal of Stanford’s equal protection claim on the

                                  28   basis that the Ordinance is “neutral,” the motion to dismiss Claim 1 on that basis is DENIED.
                                                                                         19
                                   1          C.      State Law Claims for Writ of Mandate and Declaratory Relief (Claims 2, 3)

                                   2          In Claim 2, Stanford seeks a writ of mandate vacating and setting aside the Ordinance

                                   3   based on Stanford’s contention that it is arbitrary, capricious, and lacking in evidentiary support.

                                   4   In Claim 3, Stanford seeks declaratory relief regarding its contention that the Ordinance is invalid

                                   5   and unlawful. Both claims appear to be grounded entirely in Stanford’s equal protection claim,

                                   6   Claim 1, and neither party suggests differently. Accordingly, because Claim 1 is subject to

                                   7   dismissal with leave to amend, Claims 2 and 3 are as well.

                                   8          The motion to dismiss Claims 2 and 3 is GRANTED WITH LEAVE TO AMEND.

                                   9    IV.   ORDER

                                  10          (1)     The County’s motion to dismiss is GRANTED IN PART AND DENIED IN

                                  11                  PART, as discussed above, and all claims are DISMISSED WITH LEAVE TO

                                  12                  AMEND;
Northern District of California
 United States District Court




                                  13          (2)     Any amended pleading shall be filed on or before October 31, 2019; and

                                  14          (3)     Leave to amend is limited to the deficiencies addressed herein, and Stanford may

                                  15                  not add new parties or claims without obtaining express leave of Court.

                                  16

                                  17   Dated: October 20, 2019

                                  18                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         20
